DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 03, 2021 has been entered.
 Response to Amendment
The amendment filed September 03, 2021 has been entered. Claims 1-16 are pending in the application, claims 3-7, 10-16 are withdrawn. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed July 14, 2021.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 6524278).
	Regarding claim 1, Campbell discloses a filtering syringe (device of Fig 7) comprising an injection needle (N and 86, Fig 7), a cylinder (B, Fig 7) and a plunger (“plunger”, Col 6, lines 14-19), the filtering syringe further comprising: a suction flow passage (lumen of the filling needle 88 and adaptor 80, Fig 7) formed from a liquid medicine-container (“vial”, Col 6, lines 14-19) to the cylinder, the liquid medicine-container being used to contain liquid medicine (Col 6, lines 14-19); an injection flow passage (lumen of injection needle N, Fig 7) formed from the cylinder to the injection needle; a filter means (20, Fig 7) and a one-way valve means (70, Fig 7) provided within the suction flow passage (the lumen of 80 comprising the filter and valve comprise the suction flow path); and a detachable opening/closing means (80, Fig 7) provided on the injection flow passage such that the detachable opening/closing means is coupled to close the injection needle during suction of the liquid medicine (Col 6, lines 7-19; the opening/closing means 80 closes the injection needle N from the outside environment) and removed to open the injection needle upon injection of the liquid medicine (Col 6, lines 19-22), wherein a flow passage portion (see annotated Fig 7 below) of the suction flow passage extending from the liquid medicine-container to the filter means is formed in the detachable opening/closing means to be isolated from an outer peripheral surface of the injection needle and the injection flow passage (the flow passage portion is isolated from the outer peripheral surface of the injection needle N and the injection flow passage by the valve means 70 in a state similar to that shown in Fig 6A).

    PNG
    media_image1.png
    731
    558
    media_image1.png
    Greyscale

	Regarding claim 2, Campbell discloses an inlet (See annotated Fig. 7 below) of the suction flow passage and an outlet (See annotated Fig. 7 below) of the injection flow passage are coaxially (Oxford dictionary defines coaxial as “having a common axis”) arranged with each other, and an outlet of the .

    PNG
    media_image2.png
    731
    558
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 6524278) in view of Ho (KR 101335979). *Any text citations that are directed to Ho are in reference to the translated version of the document attached
	Regarding claim 8, Campbell teaches a needle body (N, Fig 7) of the injection needle and a hub (86, Fig 7) of the injection needle is accommodated in the detachable opening/closing means (80, Fig 7) so that the connection between the needle body and hub is isolated from the liquid medicine, the detachable opening/closing means surrounding the injection needle to maintain airtightness (Col 5, lines 57-61), however, Campbell is silent regarding an adhesive material for incorporating a needle body of the injection needle and a hub of the injection needle to each other.
	Ho teaches an adhesive to incorporate a needle body and a hub to each other (Para 0035– Para 0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle body and hub to be attached to one another by an adhesive .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of claim 9 could either not be could or was not suggested in the prior art of record. Specifically, Campbell fails to teach a hub of the injection needle is formed with an annular space having an inner wall surface, an outer wall surface and a bottom surface, the bottom surface being formed with through-holes to communicate with the cylinder; the one-way valve means made of an elastic material and having a cylindrical portion and a wing portion is provided on the inner wall surface, an end of the wing portion being in elastic contact with the outer wall surface; 3the filter means is provided within the annular space between the one-way valve means and the though-holes; and the filtering syringe further comprises a cap comprised of a hollow body with a sharp tip and air-tightly coupled to an outer peripheral surface of the hub, the detachable opening/closing means surrounding a needle body of the injection needle being provided within the cap. It would requires substantial redesign of the disclosed invention of Campbell to arrive at the claimed invention of claim 9. 
Response to Arguments
	Applicant’s arguments regarding the amended limitations of claim 1 have been fully considered but are moot in view of the current rejection that relies on Campbell to teach claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783